Case 8:21-cv-00338-CJC-ADS Document 23 Filed 05/12/21 Page 1 of 4 Page ID #:95



  1   DAVIDA BROOK (275370)
      dbrook@susmangodfrey.com
  2   KRYSTA KAUBLE PACHMAN (280951)
      kpachman@susmangodfrey.com
  3   EMILY CRONIN (322683)
      ecronin@susmangodfrey.com
  4   SUSMAN GODFREY LLP
      1900 Avenue of the Stars, Suite 1400
  5   Los Angeles, CA 90067
      Phone: (310) 789-3100; Fax: (310) 789-3150
  6
      ARUN SUBRAMANIAN (Pro Hac Vice)
  7   asubramanian@susmangodfrey.com
      SUSMAN GODFREY LLP
  8   1301 Avenue of the Americas, 32nd Fl.
      New York, NY 10019-6023
  9   Phone: (212) 336-8330; Fax: (212) 336-8340
 10   (See additional counsel on signature page)
 11   Attorneys for Plaintiff
 12

 13
                           UNITED STATES DISTRICT COURT
 14
                         CENTRAL DISTRICT OF CALIFORNIA
 15
                                  SOUTHERN DIVISION
 16

 17    JANE DOE on behalf of herself and all       Case No. 8:21-CV-00338-CJC-ADS
       others similarly situated,
 18
                                                   Hon. Cormac J. Carney
 19                             Plaintiff,
       v.                                          CLASS ACTION
 20

 21    MINDGEEK USA INCORPORATED,                  NOTICE OF MOTION TO
       MINDGEEK S.A.R.L., MG                       APPOINT INTERIM LEAD CLASS
 22    FREESITES, LTD (D/B/A PORNHUB),
       MG FREESITES II, LTD, MG                    COUNSEL PURSUANT TO FED. R.
 23    CONTENT RT LIMITED, AND 9219-               CIV. P. 23(G)
       1568 QUEBEC, INC. (D/B/A
 24    MINDGEEK),
                                                   Date: June 14, 2021
 25                             Defendants.        Time: 1:30 p.m.
                                                   Courtroom: 9B
 26

 27                                                Jury Trial Demanded
 28



      8151363v1/016926
Case 8:21-cv-00338-CJC-ADS Document 23 Filed 05/12/21 Page 2 of 4 Page ID #:96



  1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
  2           PLEASE TAKE NOTICE that on June 14, 2021 at 1:30 p.m., or as soon
  3   thereafter as this matter may be heard, Plaintiff Jane Doe, on behalf of herself and all
  4   others similarly situated, (“Plaintiff”) will and hereby respectfully moves for an order
  5   appointing Plaintiff’s counsel at Susman Godfrey as interim lead class counsel
  6   pursuant to Federal Rule of Civil Procedure 23(g).
  7           This Motion will be heard in the Courtroom of the Honorable Cormac J.
  8   Carney for the United States District Court in the Central District of California. The
  9   Court is located at the Ronald Reagan Federal Building and United States
 10   Courthouse, Courtroom 9B, 411 West Fourth Street, Santa Ana, CA 92701-4516.
 11           This Motion is based on this Notice of Motion, the attached Memorandum of
 12   Points and Authorities, the attached Declaration of Krysta Kauble Pachman and
 13   supporting exhibits, the pleadings on file herein and upon such other matters as may
 14   be presented to the Court at the time of the hearing.
 15   ///
 16   ///
 17   ///
 18   ///
 19   ///
 20   ///
 21   ///
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                  2

      8151363v1/016926
Case 8:21-cv-00338-CJC-ADS Document 23 Filed 05/12/21 Page 3 of 4 Page ID #:97



  1           This Motion is made following conferences of counsel via email pursuant to
  2   Local Rule 7-3 which took place on April 28, April 29, May 5, May 6, May 11, and
  3   May 12, 2021. Plaintiff’s counsel provided a draft of this Motion to opposing counsel
  4   on May 11, 2021, and were advised by opposing counsel on May 12, 2021 that
  5   Defendants would not support this Motion and will be filing an opposition at the
  6   appropriate time.
  7   Dated: May 12, 2021                  DAVIDA BROOK
                                           KRYSTA KAUBLE PACHMAN
  8                                        ARUN SUBRAMANIAN (Pro Hac Vice)
                                           EMILY CRONIN
  9                                        SUSMAN GODFREY LLP
 10                                        STEVE COHEN (Pro Hac Vice)
                                           SCohen@pollockcohen.com
 11                                        POLLOCK COHEN LLP
                                           60 Broad St., 24th Floor
 12                                        New York, NY 10004
                                           Phone: (212) 337-5361
 13

 14
                                           By /s/ Krysta Kauble Pachman
 15                                         Krysta Kauble Pachman
                                            Attorney for Plaintiff
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                3

      8151363v1/016926
Case 8:21-cv-00338-CJC-ADS Document 23 Filed 05/12/21 Page 4 of 4 Page ID #:98



  1                             CERTIFICATE OF SERVICE
  2           I hereby certify that on May 12, 2021, I electronically filed the foregoing
  3   document with the clerk of the Court and served counsel of record via the CM/ECF
  4   system.
  5
                                                    /s/ Krysta Kauble Pachman    
  6                                                 Krysta Kauble Pachman
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                4

      8151363v1/016926
